 In the Matter of ATLAS POWDER COMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN &HELPERS OF NORTH AMERICA, AFFILIATED WITH THE AMERICAN FED-ERATION OF LABORIn the Matter of ATLASPOWDER COMPANYandBROTHERHOOD OFRAILROAD TRAINMEN, UNAFFILIATEDIn the Matter of ATLAS POWDER COMPANYandHOTEL & RESTAURANTEMPLOYEES' & BARTENDERS' INTERNATIONAL ALLIANCE, LOCAL #118,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORIn the Matter of ATLASPOWDER COMPANYandBROTHERHOOD OFPAINTERS, PAPERHANGERS&DECORATORS OF AMERICA, AFFILIATED,WITH THE AMERICAN FEDERATION OF LABORCases Nos. R-5698 to R 3700, Inolusirve, Respectively, and R-3705.-Decided May 20,1942Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:Questions Concerning Repre-sentation:existence of questions : refusal to accord recognition to four peti-tioning organizations until they are certified by the Board ; previous consentcard checks conducted by the Regional Director, subsequent bargaining nego-tiations based thereon, and existing contracts,heldnot to constitute a barto a determination at the present time, because of the rapid and continuingincrease in the number of employees and the terminable nature of the con-tracts-Resolving the Questions:electionsnecessary ; labor organizationallowedon ballot even though it made no showing of representation in theparticular unit, since an election is ordered in such unit and the organizationmade a showing of representation in the broader unit for which it contended ;new petitions will be entertained at any time following the issuance of certifi-cations in this proceeding, provided the Board is satisfied, under all the cir-cumstances then shown, that a question concerning representation affectingcommerce has arisen.Units Appropriate for Collective Bargaining:(1) all chauffeurs, bus drivers,truck drivers, greasers, washers, and auto railer truck drivers; (2) all yardconductors, brakemen, switch tenders, and block station attendants, engagedin switch tending, excluding general yardmasters, yardmasters, and assistantyardmasters; (3) all yardmasters and assistant yardmasters, excluding gen-eral yardmasters; (4) all first cooks, swing cooks, butchers, second cooks,fry cooks, salad men, vegetable cooks, yard men, salad women, pot washers,counter men, counter girls, bus girls, bus boys, dish washers, tray washers,.cleaningwomen, maids, porters, cashiers, bartenders, and stockroom men,excluding executive, office, clerical, and supervisory employees; and (5) allypainters, sign painters, and glaziers, in the maintenance department.41 N. L. R. B, No 29.127 128DECISIONSOF NATIONALLABOR RELATIONS BOARDMr. Ramey Donovan,for the Board.Mr. J. A. Laughlin,for the Company.Mr. Jesse Gallagher,of Cleveland, Ohio,Mr. Paul Lavoe, Jr.,ofAkron, Ohio, andMr. Homer E. Harris,of, Kent, Ohio, for theTeamsters.'Mr. T. C. D ethlo ff,of Akron, Ohio, for the Alliance, the Machinists,and the Teamsters.Mr. D. Lyle Mahan,of Akron, Ohio, for the Machinists..Mr. C. E. RaleighandRuth Raleigh,ofAkron, ' Ohio, for theAlliance.Mr. Stanley DenlingerandMr. John C. Donald,of Akron, Ohio, forthe Mine Workers.Mr. Charles. S. Culver,of Ravenna, Ohio, for the Arsenal Workers.Mr. J. A. Zanger,of Chicago, Ill., for the Trainmen.Mr. S. C. Phillips,of Cleveland, Ohio, for the Firemen.Mr.' R. H. Phillips,of Cleveland, Ohio, for the Operating En-gineers.Mr.William - T.Hawkins,ofKent,. Ohio; andMr.William F.Shultz,of Cleveland, Ohio, for the Painters.Mr. Charles Coakwell,of Cleveland, Ohio, for the A. F. of L.Mr.W. A.Fleete,of Cleveland, Ohio, for the Switchmen.Mr. George A. Koplow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF TI-IF CASE 'Upon- petitions duly filed by International Brotherhood of Team-sters, Chauffeurs;Warehousemen &Helpers of North America, affili-atedwith the' American Federation of Labor, herein called theTeamsters,'-Hotel & Restaurant Employees' & Bartenders' Inter-national Alliance,- Local $ 118, affiliated with the American Federa-'tion.of Labor, herein called the Alliance, Brotherhood of RailroadTrainmen, unaffiliated, herein called the Trainmen, and Brotherhoodof Painters, Paperhangers & Decorators of America, affiliated withthe American Federation of Labor, herein called the Painters, alleg-representation of employees of Atlas' Powder Company, Ravenna,'Each of the labor organizations,aswell as the Company,werereferredto in therecord and in certain of the formal papers by appellations differing slightly from thoseemployed heroinWe have adopted the designations set forth in the record in the stipu-lations regarding labor organizations and the business of the Company,and have changedthe captions in the cases to conform with such designations ATLAS POWDER COMPANY129Ohio, herein called the Company,- the National Labor, RelationsBoard, herein called the Board, provided for an appropriate hearingupon due notice before Earl S. Bellman, Trial Examiner.Said hear-ing was held at Ravenna, Ohio, on April 1, 3, and 4, 1942.The Com-pany; the Teamsters; the Alliance; the Trainmen; the Painters;International Association of Machinists, affiliated with the AmericanFederation of Labor, herein called the Machinists; Brotherhood ofLocomotive Firemen and Enginemen, unaffiliated; herein called theFiremen; Switchmen's Union of North America, affiliated with theAmerican Federation of Labor, herein called the Switchmen; Na-tionalArsenalWorkers of America, unaffiliated, herein called theArsenalWorkers; District 50, United Mine Workers of America,affiliated with the Congress of Industrial Organizations, herein calledtheMineWorkers; International Union of Operating Engineers,affiliated with the American Federation of Labor, herein called theOperating Engineers; and American Federation of Labor, hereincalled the A. F. of L., appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnessesand to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made- at the hearing are free from prejudicialerrors and are hereby affirmed.Briefs, which the Board has con-sidered, were filed by the Firemen, the Mine Workers, the Machinists,and the Alliance.-Upon the entire record in the case, the Board makes the following :FINDINGS OFFACT-I.THE BUSINESSOF TILE COMPANYAtlas Powder Company is a Delaware corporation engaged in oper-ating a shell and bomb-loading plant at Ravenna, Ohio.The plantcoversmore that 25,000 acres and has more than 1,000 buildings.The principal materials used in the plant are shell and bomb casings,of which more than 50 percent come from outside the State of Ohio.All the finished products, which consist of loaded bombs and shellsvalued at more than 1 million dollars per month, are shipped outsidethe State of Ohio.The Company does not contest the jurisdictionof the Board.II.TIIE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men & Helpers of North America; International Association ofMachinists; Switchmen's Union of North America; Hotel & Restau-rant Employees' & Bartenders' International Alliance, Local #118;4,V,81)2-42-% of 41--9 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalUnion of Operating Enginees; and Brotherhood ofPainters, Paperhangers & Decorators of America, are all labor organ-izations affiliated with the American Federation of Labor.District 50, United Mine Workers of America, is a labor organiza-tion affiliated with the Congress of Industrial Organizations.Brotherhood of Locomotive Firemen and Enginemen, Brotherhoodof Railroad Trainmen, and National Arsenal Workers of America,are unaffiliated labor organizations.Each of the above organizations, admits to membership employeesof the Company.III. THE QUESTIONS CONCERNING REPRESENTATIONEach of the four petitioning organizations demanded that it berecognized as the exclusive representative of certain employees.TheCompany refused the requests because of the earlier proceedings setforth below.In August 1941 the Company took possession of most of the plantfacilities from the construction company, and commenced operationswith approximately 500 employees.At the time of the hearing therewere approximately 10,000 employees, with new employees beinghired at the rate of "several hundred" weekly.Every employee ofthe construction company, like every new employee, had to file anemployment application with Atlas Powder Company.While therewas no direct transfer of personnel, many employees of the construc-tion company were rehired by Atlas Powder Company.Upon a petition filed jointly by the Firemen, the Machinists, theSwitchmen, and the Arsenal Workers,2 on August 27, 1941, an agree-Inent fora consentpay-roll check was reached, the agreementstatingthat the following employees constituted the appropriate unit :All production, maintenance and transportation employees .. .including laborers, miscellaneous employees and leaders, but ex-cluding guards, clerical and office employees, stationary engineers,stationary firemen and oilers, stationary firemen's helpers and allsalaried employees in a supervisory or confidential capacity.'The consent check, as reported by the Regional Director on Septem-ber 6, 1941, showed 317 employees in the above unit on September 3,1941, of whom 163 had designated the 4 jointly petitioningorganiza-2 Case No. VIII-R-5876(1)Case NoR-3698: The teamsters presented signed authorization cards dated fromhood of Firemen and Oilers herein called the Oilers, attended a conference on thepetition.The Trainmen withdrew, stating that they had no evidence of representationamong the employeesAs a result of the intervention of the Operating Engineers andthe Oilers, the stationary engineers,stationary firemen and oilers, and stationary fire-men's helpers were excluded from the stipulated unit. ATLAS POWDER COMPANY131tions as their representatives.On September 8, 1941, the Trainmenfiled objections to the Regional Director's report, and on September20, 1941, the Regional Director overruled the objections.On or about December 13, 1941, the four organizations signedseparate identical- copies - of a contract with the Company, the con-tract stating that it shall be modified or terminated at any time upona certification by the Board that any organization other than thefour has been designated as the bargaining agent.On September 13, 1941, the Operating Engineers and the Oilersjointly filed a petition,4 and on September 30, 1941, an agreementwas reached for ti consent pay-roll check, the unit being, "all station-ary engineers, stationary , firemen and oilers, stationary firemen'shelpers."The consent check, as reported by the Regional Directoron October 4, 1941, showed 13 employees in the above unit on Sep-tember 30, 1941, of whom 11 had designated the 2 jointly petitioningorganizations as their representatives.Thereafter the Companynegotiated with representatives of the 2 organizations jointly, andin December 1941, a tentative agreement was reached which has notyet been signed by both parties, although it has been operative as tocertain matters.In view of the-rapid and continuing increase in the' number ofemployees in the plant and the terminable nature of the contracts,'wedo not consider the consent-card checks, the subsequent negotiations,or the contracts as a bar to a determination at the present time ofthe questions concerning representation.The evidence shows that each of the four petitioning-organizationsand certain of the intervening' organizations represent substantialnumbers of employees' in the respective units hereinafter found tobe appropriate .5* Case No VIII-R-6005 (1)Case NoR-3698:The Teamsters presented signed authorization cards dated fromDecember 1941 through March 1942 together with other evidence,tending to show thatitrepsesents,allotal of 87 employees on the March 27,1942 pay,roll of the Companyin the unit hereinafter found to be appropriate.The Arsenal workers presented signedapplication and authorization cards 'and petitions,dated from August 1941 throughMarch 1942,togetherwith certain dues records, tending to show that-isrepresentsa- total of 125 employees on the March 27, 1942,pay roll of the Company in said unit.The 'March 27.1942—pay roll shows a total of 266 employees in said unit(2)CaseNo R-3899.The Trainmen presented 81 signed authorisation cards, largelydated in March 1942 and the Switchmen presented 56 signed authorization cardslargely dated in Pebiuary and March 1942, with thenames ofemployees on theMarch,27,1942, pay roll of the Company in the larger unit(excluding yardinastersand assistant_yaidmasters) hereinafter found to be appropriateThe Maich 27, 1942,pay roll showsittotal of 110employees in said unitThe Trainmen also piesented 5 signed authorization cards dated in March 1942 with thenames of employees on the March 27, 1942, pay roll of the Company in the unit ofyai dmastei s and assistant yaidmastei s hereinafter found to be appropriateThe March27, 1942, pay roll shows a total of 6 employees in said unit(3)CaseNoR-3?00The Alliance presented 91 index cards showing dues,initiation,and reinstatement tees last paid from October 1941 to May 1942 by 91 employees on 132'DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITSA. Case No. B-3698The Teamsters contends that the chauffeurs, bus drivers, truckdrivers, greasers, washers, and auto railer truck drivers of the Com-pany constitute a unit appropriate for the purposes of collectivebargaining.The Arsenal Workers and the Mine Workers, the onlyother organizations claiming to represent any of the employees in-volved, claim that the requested unit is not appropriate and that theemployees in question are part of the residual, semi-industrial unitswhich they respectively claim to be appropriate.The Companytakes no position on the unit.The unit requested includes the approximately 256 drivers in thetransportation department and the 10 in the maintenance department.At the time of the hearing there were no greasers or washers, thiswork being done by -mechanics' helpers when necessary, but there issome prospect that greasers and washers may be employed in thefuture.The auto railer truck drivers operate trucks which runlargely on roads, but run part of the time on railroad tracks, on aset of auxiliary wheels 6'Since September 1941 the Asenal Workers has bargained for theemployees in question, and the wage rates for such employees, as setforth in the contract of December 13, 1941, were negotiated by theArsenal Workers.However, as stated above, from the terms of saidcontract and because of the rapid expansion of the plant, we do notconsider the previous card check or contract a bar to a presentredetermination of the unit question.Because of the nature of theirduties, and from all the circumstances in the case, we find that allchauffeurs, bus drivers, truck drivers, greasers, washers, and autotheMarch 27, 1942,pay roll of the Company in the unit hereinafter found to beappropriate.Said pay roll shows a total of 156 employees in the unit(4)Case No. R.-3705:The Painters presented signed application cards dated in March1942,with the names of all 27 employees on the March 27,1942,pay roll of the Companyin the unit hereinafter found to be appropriate(5)Certain of the other intervening organizations presented similar evidence tendingto show that they represent employees in the respective units which they claim to beappropriateHowever,in view of the fact that we are not determining said unit claims .in this proceeding,in the absence of petitions embracing the employees not covered bythe above petitions,we shall not set forth this evidence in detail6In the plant there are also "auto railer locomotives"which differ from "auto railertrucks"only in that they run on the tracks more than on the roads and, like regularlocomotives,they can pull other carsThe men who operate the auto railer locomotivesare not included in the above-requested unit ATLAS POWDER COMPANY133railer truck drivers constitute a unit appropriate for the-purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.B. Case No.R-3699The Trainmen contends that the yard conductors, brakemen, switchtenders, block station attendants, yardmasters, and assistant- yard-masters, engaged in switch tending,, constitute an appropriate unit.The Switchmen agrees that the above-alleged unit is appropriateexcept for the yardmasters and assistant yardmasters, whom it wantsexcluded.The Company takes no position on the unit except to urgethe exclusion of yardmasters from any appropriate unit on the groundthat they are a part of- management, being supervisory employees,No other organization claims to represent any employees in the above-requested unit.The Trainmen requests that the Board find than theyardmen and assistant yardmen together constitute a separate, ap-propriate unit, in the event that the Board excludes these employeesfrom the unit requested by the Trainmen.On the Company's pay roll for March 27,, 1942, there were twogeneral yardmasters, six yardmasters, and no. assistant yardmasters.All parties agree that the two general yardmasters should be excludedfrom any appropriate unit since they are admittedly supervisoryemployees.The yardmasters, under the direction of the general yard-masters, have charge of certain assigned sections of railroad andyard, of the men employed in the trainyard and engine service, ofthe movement of trains, and of the distribution of cars.They arepaid a salary, like general yardmasters, rather than an hourly rate,like other employees.In most cases the yardmasters have been pro-moted from the ranks of the trainmen or switchmen and, accordingto the practice of the Trainmen, they retain their right to return tothe switching service without loss of seniority.We find that theyardmasters and assistant yardmasters are minor supervisory em-ployees and should be excluded from the unit requested.They shouldbe allowed to exercise their right to self-organization in a separateunit.We find that all yard conductors, brakemen, switch tenders, andblock station attendants, engaged in switch tending, excluding gen-eral yardmasters, yardmasters, and assistant yardmasters, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.We_find that all yard-masters and assistant yardmasters, excluding general yardmasters,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Case No., R-3700-The Alliance contends that the following employees, whether hourlypaid or salaried, constitute an appropriate unit : first cooks, swingcooks, butchers, second cooks, fry cooks, salad men, vegetable cooks,yard men, salad women, pot washers, counter men, counter girls, busgirls, bus boys, dish washers, tray washers, cleaning women, maids,porters, cashiers, bartenders, and stockroom men, excluding executive,office, and clerical employees, but including supervisors who "wereformerly in the Union" and who still earn their livelihood throughthe handling of food.The Arsenal Workers and the Mine Workers,the only other organizations claiming to represent the employees inquestion, both contend that these employees do not constitute aseparate appropriate unit, but instead are part of the residual, semi-industrial units which they respectively claim to be appropriate.The construction company operated a cafeteria, two dining rooms,a recreation room, five -men's dormitories, and a women's dormitory.On or about January 15, 1942, Atlas Powder Company took overthese facilities and is now operating them together with a new cafe-teria; a private dining room, and a dining room for restaurant em-ployees.Employees were, not automatically transferred from theconstruction company's pay roll to that of Atlas Powder Companybut instead, as set forth above, each employee had to file a new appli-cation.The Arsenal Workers claims that the employees in the above-,requested unit are part of the semi-industrial unit for which theArsenal Workers has bargained in the past, on the ground that underthe consent card check of September 1941, the contract of December13, 1941, and subsequent negotiations, the Arsenal Workers was therepresentative of all production, maintenance, and transportation em=the record that there were no employees in the above-requested uniton the pay roll of Atlas Powder Company until about January 15,1942, and the Arsenal Workers admits that it has never bargainedfor the specific categories of employees in the above-requested unit.The employees in question constitute a clearly defined group not di-rectly connected with production or maintenance, and with no previousorganizational or bargaining history making them a part of ariindustrial unit.With regard to supervisory employees whose inclusion is requestedby the Alliance, they shall be excluded in accordance with our.usualpractice of excluding supervisors from a unit of nonsupervisoryemployees.We find that all first cooks, swing cooks, butchers, second cooks,fry cooks, salad men, vegetable cooks, yard men, salad women, potwashers, counter men, counter girls, bus girls, bus boys, dish washers, ATLAS POWDER COMPANY,135 'tray washers,cleaning women, maids, porters,cashiers,bartenders,and stockroom men, excluding executive,office, clerical,and super-visory employees,constitute a unit appropriate for the purposes ofcollective bargainingwithin themeaning of Section 9(b) of the Act.D. Case No. B-3705The Painters contends that the painters, sign painters, and glaziersconstitute an appropriate unit. _The Mine Workers, the only otherorganization claiming to represent these employees, contends that theydo not constitute, a separate appropriate unit, but instead are partof the residual, semi-industrial unit which the Mine Workers contendsis appropriate.The above-requested unit consists of the painters who operate outof the maintenance shop, painting signs, buildings, and equipment,whether by brush or by mechanical devices. It does not include-production employees who paint or stencil bombs, shells, and boxes.The Machinists claims to have been the representative of the em-ployees in question as a result of the consent card check in September1941, but the Machinists does not claim to represent any of theseemployees at the present time.Most of,the painters were still on theconstruction company's pay roll until a recent unspecified date, and noorganization has' bargained with Atlas Powder Company in theirbehalf.We find that all painters, sign painters, and glaziers in the mainte-nance department of the Company constitute a unit appropriate fo`rthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.-E. Other requested unitsThe Operating Engineers, the Firemen, the Arsenal Workers, theMachinists, aild the Mine Workers each respectively requests that theBoard find as appropriate a unit consisting entirely or largely ofemployees not included in any of the four petitions.Their con-tentions have been discussed- above only insofar as they involve theemployees included in the petitions.We shall neither consider norresolve their unit contentions with respect to other employees, in viewof the fact that no petitions are pending in this proceeding involvingsuch employees.- 'V.THE DETERMINATION OF REPRESENTATIVESA. In generalAs set forth above, at the time of the hearing the Companyemployed approximately 10,000 persons, with new employees being 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDhired at the rate of "several hundred" per week.The Mine Workerscontends that no election should be held until July 1942, when theCompany's employment is expected to be at its peak.We do notbelieve that because the Company intends to expand its workingstaff the employees now working at the plant should be deprived oftheir right at the present time to bargain collectively as provided inthe Act.We shall accordingly proceed with an immediate determina-tion of representatives in the units found above to be appropriate.In one respect, however, we shall, in view of the circumstancesherein presented, modify our usual practice.Ordinarily we refuse,for administrative reasons, to entertain a petition for investigationand certification of representatives within a year after we have issueda certification.We shall not adhere to our usual 1-year rule in thecase of this plant, however.We shall, instead, entertain a new peti-tion or petitions at any time following the issuance of a certificationor certifications in this proceeding, provided we are satisfied, underall the circumstances then shown, that a question concerning repre-sentation affecting commerce has arisen.7B. CaseNo. R-3698The Teamsters and the Company request that an election be held.The Arsenal Workers requests that it be certified on the basis of therecord, without an election.Both organizations desire that eligibilityto vote be determined by reference to the Company's "current" payroll.The Mine Workers, the only other organization claiming torepresent any of the employees here involved, does not desire toparticipate in the election.We find that the question concerning rep-resentation which has arisen can best be resolved by an election bysecret ballot.We shall direct that the employees of the Companyeligible to vote in the election shall be those in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to the limitationsand additions set forth in the Direction.C. Case No. R-3699Both the Trainmen and the Switchmen request that they be certi-fied on the basis of the record, without an election.Both desire thatif an election is directed, eligibility to vote be determined by reference'Among the circumstances necessary to satisfy us that such a question has arisen,proof that there has been a substantialincreasein the number of employees at theplant in theunit thenrequested as appropriate,together with proof that the petitionerrepresents a substantial number of employees in such unit,will be relevant.-A similar procedurewas followed inMatterofWestinghouse Electric £ManufacturingCompanyandInternational Association of Machinists,Local 804, A. F of L,38 N. L. R B.404, and inMatter ofSouth PortlandShipbuildingCorporationandIndependent Union ofShipyardWorkers ofSouth Portland,39 N. L. R B 485 ATLAS POWDER COMPANY1.37to 'the'Company's pay roll at the time of the election,The Companyrequests 'that an election be held.Because of the conflicting claimsregarding representation, we find that the question 'concerning repre-sentation which has arisen can best be resolved by an election by :secretballot.We shall direct that The employees of the Company 'eligibleto vote in the election shall be those in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Elections herein, subject to the limitations andadditions set forth in the Direction.We have found in Section IV B, above, that the yardmasters andassistant yardmasters constitute a -separate appropriate unit.TheSwitchmen states that it does not desire to be on the ballot if a sep-arate election is ordered in this unit.Accordingly, the yardmastersand assistant yardmasters will vote to determine whether or not theywish to be represented by the Trainmen.D. Case No. 8-3700The Alliance and the Arsenal Workers each request that it becertified on the basis of the record.The Company requests that anelection be held.We find that the question, concerning representationwhich has arisen can best be resolved by an election by secret ballot.The Alliance desires that eligibility to vote be determined by refer-ence to the Company's pay roll of February 12, 1942, whereas theArsenalWorkers suggests that a current pay roll -be used.Therewere 187 employees in the appropriate unit on February 12, 1942,and 156 on March 27, 1942. The record contains no explanation forthe decrease.We see no reason for departing from our usual practice,and accordingly we shall direct that the employees of the Companyeligible to vote in the election shall be those in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to the limitationsand additions set forth in the Direction.The Arsenal Workers requests that it be placed on the ballot inthe event that the Board directs an election in this unit. -Inasmuchas an election is to be held and since the' Arsenal Workers made ashowing of representation in the broader unit for which it contended,we shall accord it a place on the ballot.We shall not place the MineWorkers on the ballot in this group since that organization does notwish to participate in an election.E. Case No.-R-3705The Painters requests that it be certified on the basis of the record,but requests that if the Board direct an election, eligibility to voteshould be determined by reference to the Company's pay roll at the 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime of the election. ^ The Company requests that an election be held.The Mine Workers, the only other organization claiming to representany of the employees, does not desire, to participate in . the election.We find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.We shall directthat the employees of the Company eligible to vote in the election shallbe those in the appropriate unit who were employed during the pay-roll period immediately preceding. the date of the Direction of Elec-tions herein subject to the limitations and: additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct,and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Atlas Powder Company,Ravenna, Ohio, elections by secretballot shall be conducted as soon as possible,but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among :1.All chauffeurs,bus drivers,truck drivers,greasers,washers, andauto railer truck drivers of the Company who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States,or temporarily laid off,but ex-cluding any who have since quit or'been discharged for cause, todetermine whether they desire to be represented by InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpersof North America, affiliatedwith theAmerican Federation of Labor,or by National Arsenal Workers of America,for the purposes ofcollective bargaining,or by neither;2.All yard conductors,brakemen,switch tenders,and block stationattendants of the Company,engaged in switch tending,who wereemployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States,or temporarily ATLAS POWDER COMPANI139laid off, but excluding general yardmasters,yardmasters, assistantyardmasters,and employees who have since quit or been dischargedfor cause,to determine whether they-desire to be represented byBrotherhood of Railroad Trainmen,or by Switchmen'sUnion ofNorth America, affiliated with the American Federation of Labor, forthe purposes of collective bargaining,or by neither;3.All yardmasters and assistant yardmasters of the Company whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding general yardmasters and employees who havesince quit or been discharged for cause,to determine whether or nottheydesire to be represented by Brotherhood of Railroad Trainmen,for the purposes of collective bargaining;4.All first cooks,swing cooks,butchers,second cooks,fry cooks,saladmen,vegetable cooks,yardmen, salad women,pot washers,'countermen,counter girls,bus girls,bus boys, dish washers, traywashers, cleaning women, maids,porters, cashiers,bartenders, andstockroom men who were employed during the pay-roll period im-mediately preceding the date of this Direction,including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of the-United States, or temporarily laid off, but excluding executive, office,clerical,and supervisory employees,and employees who have sincequit or beendischargedfor cause,to determine whether they desireto be represented by Hotel&Restaurant Employees'&Bartenders'InternationalAllianceLocal#118, affiliated with the AmericanFederation of Labor, or by National Arsenal Workers of America,for the purposes of collective bargaining,or by neither;5.All painters,sign painters,and glaziers in the maintenance de-partment of the Company who .were employed during the pay-rollperiod immediately preceding the date of this Direction,includingemployees who did not work during such pay-roll period becausetheywere ill or on vacation or in the active military service ortrainingof the UnitedStates, or temporarily laid off,but excludingany who have since quit or been discharged for cause,to determinewhether or not they desire to be represented by the Brotherhood ofPainters,Paperhangers&Decorators of America,affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining.